                 Case 2:20-cv-01550-APG-DJA Document 23 Filed 12/07/20 Page 1 of 4




             1   MICHAEL A. FEDERICO, ESQ.
                 Nevada Bar No. 005946
             2
                 OLSON CANNON GORMLEY & STOBERSKI
             3   9950 West Cheyenne Avenue
                 Las Vegas, Nevada 89129
             4   Telephone: (702) 384-4012
                 Facsimile: (702) 383-0701
             5
                 mfederico@ocgas.corn
             6   Attorney for Defendant
                 COSTCO WHOLESALE CORPORATION
             7
                                      UNITED STATES DISTRICT COURT
             8

             9                              DISTRICT OF NEVADA

            10   JAGDISH MEHTA,                                ) CASE NO.: 2:20-cv-01550-APG-DJA
                                                               )
            11
                                       Plaintiff(s),           )
            12   vs.                                           )
                                                               )
            13   NUTRIBULLET, L.L.C., a California Limited ) STIPULATION AND ORDER FOR
cn
                 Liability Company; CAPITAL BRANDS,            ) DISMISSAL OF CROSS-CLAIMANT'S
        9   14
        R        L.L.C., a California Limited Liability Company;) CROSS-CLAIM
            15   HOMELAND HOUSEWARES, L.L.C., a                )
uvJo>
                 California Limited Liability Company; CALL )
            16   TO ACTION, L.L.C., a California Limited       )
0 sò
                 Liability Company; NUTRILIVING, L.L.C., )
            17
                 A California Limited Liability Company;       )
            18   PRICECOSTCO INTERNATIONAL, INC., )
0
cn
                 a Nevada Corporation,                         )
            19                                                 )
                                       Defendant.              )
            20
                                                               )
            21   COSTCO WHOLESALE CORPORATION, )
                                                               )
            22                         Cross-Claimant,        )
                 vs.                                          )
            23
                                                              )
            24   HOMELAND HOUSEWARES, L.L.C., a               )
                 California Limited Liability Company, and    )
            25   ROES I through X, inclusive,                 )
                                                              )
            26
                                       Cross-Defendant        )
            27                                                )

            28
                               Case 2:20-cv-01550-APG-DJA Document 23 Filed 12/07/20 Page 2 of 4




                           1                        STIPULATION AND ORDER FOR DISMISSAL
                                                      OF CROSS-CLAIMANT'S CROSS-CLAIM
                           2

                           3          Cross-Claimant COSTCO WHOLESALE CORPORATION, by and through its attorney,

                           4   MICHAEL A. FEDERICO, ESQ. of the law offices of OLSON CANNON GORMLEY &
                           5
                               STOBERSKI, and Cross-Defendant HOMELAND HOUSEWARES, L.L.C., by and through its
                           6
                               attorney, SHARON PARKER, ESQ. and JOSH AICKLEN, ESQ. of the law firm of LEWIS
                           7
                               BRISBOIS BISGAARD & SMITH, hereby stipulate, pursuant to FRCP 41(a)(1)(A)(ii), that the
                           8

                           9   Cross-Claim in the above-captioned action is hereby dismissed.

                          10          All parties are to bear their own costs, attorney's fees and expenses related hereto up
                          11
                               through the present time.
                          12
                                      SO STIPULATED:
                          13
                               DATED this 7th day of December, 2020.              DATED this        day of December, 2020.
    0               00    14
        -
            >             15   OLSON CANNON GORMLEY & STOBERSKI                   LEWIS BRISBOIS BISGAARD &
o
                                                                                  SMITH
                          16   /s/ Michael A. Federico, Esq.
°o
 °              a
                          17
                    O          MICHAEL A. FEDERICO, ESQ.                          JOSH AICKLEN, ESQ.
                          18   Nevada Bar No.: 5946                               Nevada Bar No.: 7254
    0               rs1
                               9950 W. Cheyenne Ave.                              6385 S. Rainbow Blvd., #600
    0                     19   Las Vegas, NV 89129                                Las Vegas, NV 89118
                               Attorney for Cross-Claimant                        Attorney for Cross-Defendant
                          20
                               COSTCO WHOLESALE CORPORATION                       HOMELAND HOUSEWARES, L.L.C.
                          21

                          22

                          23

                          24

                          25

                          26

                          27
                                                                          2
                          28
                    Case 2:20-cv-01550-APG-DJA Document 23 Filed 12/07/20 Page 3 of 4




                1                         STIPULATION AND ORDER FOR DISMISSAL
                                            OF CROSS-CLAIMANT'S CROSS-CLAIM
                2

                3           Cross-Claimant COSTCO WHOLESALE CORPORATION, by and through its attorney,

                4    MICHAEL A. FEDERICO, ESQ. of the law offices of OLSON CANNON GORMLEY &
                5
                     STOBERSKI, and Cross-Defendant HOMELAND HOUSEWARES, L.L.C., by and through its
                6
                     attorney, SHARON PARKER, ESQ. and JOSH AICKLEN, ESQ. of the law firm of LEWIS
                7
                     BRISBOIS BISGAARD & SMITH, hereby stipulate, pursuant to FRCP 41(a)(1)(A)(ii), that the
                8

                9    Cross-Claim in the above-captioned action is hereby dismissed.

               10           All parties are to bear their own costs, attorney's fees and expenses related hereto up
               11
                     through the present time.
               12
                            SO STIPULATED:
               13
                     DATED this        day of December, 2020.           DATED this        day of December, 2020.
               14
         A
  c4.§cg1R
               15    OLSON CANNON GORMLEY & STOBERSKI LEWIS BRISBOI BÍOARD&
                                                      SM
               16
"30
(   E66-
3.4,1'60
  O'Is23>'",   17
                     MICHAEL A. FEDERICO, ESQ.                              H AICKLEN, ESQ.
               18    Nevada Bar No.: 5946                                evada Bar No.: 7254
  0                  9950 W. Cheyenne Ave.                              6385 S. Rainbow Blvd., #600
  0            19    Las Vegas, NV 89129                                Las Vegas, NV 89118
                     Attorney for Cross-Claimant                        Attorney for Cross-Defendant
               20
                     COSTCO WHOLESALE CORPORATION                       HOMELAND HOUSEWARES, L.L.C.
               21

               22

               23

               24

               25

               26

               27
                                                                2
               28
                                     Case 2:20-cv-01550-APG-DJA Document 23 Filed 12/07/20 Page 4 of 4




                                 1                               Stipulation and Order for Dismissal With Prejudice of Cross-Claim
                                                                                              Case No.: 2:20-cv-01550-APG-DJA
                                 2

                                 3
                                                                             ORDER
                                 4
                                             Pursuant to the Stipulation of Dismissal of the Cross-Defendant, the Cross-Claim and
                                 5

                                 6   any and all claims asserted by Cross-Claimant COSTCO WHOLESALE CORPORATION

                                 7   against Cross-Defendant HOMELAND HOUSEWARES, L.L.C. are hereby dismissed. All
                                 8
                                     parties are to bear their own costs, attorney's fees and expenses related hereto up through the
                                 9
                                     present time.
                                10
                                            IT IS SO ORDERED.
                                11

                                12          DATED: December 7, 2020

                                13
                          a,-
                          9     14
     o                    00
                                                                          UNITED STATES DISTRICT COURT JUDGE
         .E7?
                                15
                          L2         Submitted by:
                      Z         16
(3       E ("5
     z          17,   a              OLSON CANNON GORMLEY & STOBERSKI
                                17
     z
     z
                                18   /s/ Michael A. Federico, Esq.
     o
                                19   MICHAEL A. FEDERICO, ESQ.
                                     Nevada Bar No.: 5946
                                20
                                     9950 W. Cheyenne Ave.
                                21   Las Vegas, NV 89129
                                     Attorney for Cross-Claimant
                                22

                                23

                                24

                                25

                                26

                                27
                                                                                3
                                28
